Citation Nr: 0948249	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  06-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied a claim for service 
connection for dermatitis.  

The Board has determined that the issue is more properly 
characterized as stated on the cover page of this Remand.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that he has had skin symptoms since his 
service, and that service connection for a skin disability is 
warranted on both a presumptive and direct basis.  In this 
regard, he is shown to have served in Vietnam, therefore, his 
exposure to Agent Orange during service is conceded.  See 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The Veteran has reported that he was examined at the VA 
Medical Center (VAMC) in St. Cloud, Minneapolis, in about 
1980.  See Veteran's statement (VA Form 21-4138), received in 
November 2005.  
  
In an authorization for release of records (VA Form 21-4142), 
received in November 2005, the Veteran reported that he had 
received medical treatment for depression and high blood 
pressure from Alina Medical.

The statement of the case, dated in February 2006, states 
that the RO did not attempt to obtain the Veteran's VA 
examination report from 1980 because, "As the results of the 
examination would not have provided a confirmed diagnosis of 
an Agent Orange related skin condition within one year of 
your Vietnam service (you left Vietnam in March 1971), the 
exam results from 25 years ago were not requested as they are 
not relevant to your claim for dermatitis."  

The statement of the case further states that the RO did not 
attempt to obtain the Veteran's treatment reports from Alina 
Medical because, "you indicate you were only treated for 
depression and high blood pressure at that facility; 
therefore, we did not obtain those records as they are not 
relevant to your claim for dermatitis."  

The post-service medical evidence of record consists of VA 
progress notes from the St. Cloud VAMC, dated between 2005 
and 2006.  The claims files do not currently contain any 
private medical records, or any VA treatment reports dated 
prior to 2005.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  See also 
VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995) ("...an [agency 
of original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually in the record before the AOJ, may constitute 
clear and unmistakable error.").  

In summary, the Veteran asserts that service connection for a 
skin disability is warranted on both a presumptive and direct 
basis, and the RO's reason for not obtaining his 1980 VA 
examination report, i.e., that it could not be used to 
establish service connection on a presumptive basis, does not 
take the possibility of direct service connection into 
account.  Combee.  Furthermore, to the extent that the RO 
concluded that his treatment reports from Alina Medical are 
not relevant, Veterans are not charged with knowledge of the 
contents of their treatment reports, nor is the Board aware 
of any authority by which the duty to assist may be abandoned 
based on speculation that medical treatment reports are 
irrelevant to a claim 

On remand, an attempt should be made to obtain the Veteran's 
1980 VA examination report, and his treatment reports from 
Alina Medical.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1), 
(2), (3); Bell; VAOPGCPREC 12- 95.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain 
all records of treatment for the Veteran 
at the St. Cloud VAMC from 1980.  If no 
such records can be obtained after an 
exhaustive search, VA's efforts, and any 
resolution determined, must be fully 
documented for the record, and the 
Veteran should be notified in accordance 
with the provisions of 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(e).  

2.  The RO should obtain the Veteran's 
treatment reports from Alina Medical.  

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant and his representative should 
be given an opportunity to respond to the 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


